Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 16 each recite “…such that corresponding ones of the performance display elements are displayed corresponding to corresponding ones of the plurality of display elements” but this uses circular reasoning, already assuming an element is “corresponding” to  another element, only to then define that therefore the elements are corresponding.  Furthermore, no further recitation is given to explain how the elements are corresponding, or what that even means in terms of how they are displayed.  For purposes of examination this feature will be interpreted as reciting that there are display elements on the overlay that have some association to display elements under the overlay. 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2015/0088783 A1) and Wieweg et al (US 2015/0339376 A1).

5.	Regarding claim 1, Mun shows a graphical user interface comprising a plurality of display elements displayed on a computing device (see para 10, Figure 4 for example), the plurality of display elements representing metrics of key performance indicators (KPIs) including a first metric and a second metric (para 10, 14, 101, 106, Figure 4, 23, 26, 30 – the Key Risk Indicators are indeed key performance indicators and are metrics represented by display elements on the interface), and values of each of the plurality of elements representing aggregated historical data for a respective one of the KPIs (Figures 11, 17, para 10-12, 73-78, 104, 235 – note the data elements for interacting with aggregated historical data); each of the plurality of displayed elements adjustable by interaction of a user interacting with the displayed element via the interactive screen (Figures 11, 17, para 73 for example show interacting with the display elements); and the first metric being correlated to the second metric such that adjusting a value of a first of the displayed elements representing the first metric causes a change in a value of a second of the displayed elements (para 99, 103, 105 show how two metrics are correlated with each other and thus changing the value of the first metric causes a change in the value of the second metric), wherein the second of the displayed elements represents the second metric (para 99, 103, 105 show each elements represents a metric, e.g. the second displayed element represents the second metric.  Mun does not go into the details that the key performance indicators are for an intelligent virtual assistant per se, but does mention a variety of automated intelligent applications with which a user can interact.  Also note that the claim language does not go into the detail of the virtual assistant at all, and that it is a mere descriptive detail of what the key performance indicators are used for.  That is, the same claim features describing the key performance indicators could be used for a variety of different applications.  Furthermore, Wieweg para 8, 13, 29, 205 show using key performance indicators for an intelligent virtual assistant and accessing the analytics via an interface.  It would have been obvious to a person with ordinary skill in the art to have this in Mun, because it would provide an automated intelligent application about which to visualize key performance indicators.

6.	Regarding claim 2, at least one of the values of the plurality of display elements is fixed such that the KPI associated with that display element has a fixed value in the correlation between the first metric and the second metric and such fixed value is reflected in the metrics represented by the plurality of display elements (Mun para 103, 105, 234, 236, 534, show how one of the correlated values may be fixed/set through the display elements).

7.	Regarding claim 3, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, note a cost display element having a value representing aggregated historical development cost data and correlated to at least one of the metrics of key performance indicators such that adjusting the value of the cost display clement causes a change in a value of at least one of the key performance indicator values and upper and lower bounds of each KPI (Mun para 281, 481-489, 494 show cost data as some of the metrics which may be adjusted thus causing a change in a minimum or maximum level for a set of performance indicators.  Mun Para 176, 73, 78, 79 show that the data, which includes cost data, also uses combined historical data). 

8.	Regarding claim 4, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, the cost display element has a value representing aggregated historical development cost data (Mun Para 176, 73, 78, 79 show that the data, which includes cost data and represented by the display elements, also uses combined historical data) and correlated to at least one of the metrics of key performance indicators such that adjusting the value of a display element representing that at least one of the metrics of key performance indicators causes a change in a value of the cost display element (Mun para 103, 105, 234, 236, 534, show how one of the correlated values may be fixed/set through the display elements, para 281, 481-489, 494 show cost data as some of the metrics which thus may be changed based on adjusting other data elements representing other performance indicators).  

9.	Regarding claim 5,the first metric is indirectly correlated to the second metric (Mun para 99, 103, 105, 234 show various correlations, some of which may be interpreted as indirect).

10.	Regarding claim 7, the KPIs include at least one of performance, sales, call center call center deflections, average handle time (AHT), customer engagement time, successful purchases, upsell/cross sell presentations, clicks, transactions, tickets closed, or other company or agency specific metrics (please note that this is recited in alternative form and only one need be shown – Mun para 281, 458, 513, 532 for example show sales data, and Figures 19-25 show performance).

11.	Regarding claim 8, the metrics include at least one of understanding, responses, escalations, customer satisfaction, sentiment, IDK rates, and unknown terms (please note that this is recited in alternative form and only one need be shown – Mun Figures 19-25 show performance which may be interpreted as a response, and there are unknown terms shown as well).


12.	Regarding claim 9, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, the first metric is correlated to the second metric based on regression analysis of historical performance statistics (Mun para 307, 460-467 show correlated metrics based on regression analysis using historical performance analysis).

13.	Regarding claim 10, the plurality of display elements are present for display in one of a line graph, bar chart, pic chart and spreadsheet (Figure 21, 23 shows the bar chart, Figures 17-19 show spreadsheets for example).

14.	Regarding claim 11, Mun shows a method for providing an interactive analysis tool for modeling budget for development across performance metrics (Figure 17, para 10, 582-588 shows interactive analysis tools on the graphs and interface elements for modeling budget information for development across many different performance metrics), comprising displaying in a graphical user interface of a computing device a plurality of display elements (see para 10, Figure 4 for example), the plurality of display elements representing metrics of key performance indicators (KPIs) including a first metric and a second metric (para 10, 14, 101, 106, Figure 4, 23, 26, 30 – the Key Risk Indicators are indeed key performance indicators and are metrics represented by display elements on the interface), and values of each of the plurality of elements representing aggregated historical data for a respective one of the KPIs (Figures 11, 17, para 10-12, 73-78, 104, 235 – note the data elements for interacting with aggregated historical data); each of the plurality of displayed elements adjustable by interaction of a user interacting with the displayed element via the interactive screen (Figures 11, 17, para 73 for example show interacting with the display elements); and the first metric being correlated to the second metric such that adjusting a value of a first of the displayed elements representing the first metric causes a change in a value of a second of the displayed elements (para 99, 103, 105 show how two metrics are correlated with each other and thus changing the value of the first metric causes a change in the value of the second metric), wherein the second of the displayed elements represents the second metric (para 99, 103, 105 show each elements represents a metric, e.g. the second displayed element represents the second metric.  Mun does not go into the details that the key performance indicators are for an intelligent virtual assistant per se, but does mention a variety of automated intelligent applications with which a user can interact.  Also note that the claim language does not go into the detail of the virtual assistant at all, and that it is a mere descriptive detail of what the key performance indicators are used for.  That is, the same claim features describing the key performance indicators could be used for a variety of different applications.  Furthermore, Wieweg para 8, 13, 29, 205 show using key performance indicators for an intelligent virtual assistant and accessing the analytics via an interface.  It would have been obvious to a person with ordinary skill in the art to have this in Mun, because it would provide an automated intelligent application about which to visualize key performance indicators.

15.	Regarding claim 12, at least one of the values of the plurality of display elements is fixed such that the KPI associated with that display element has a fixed value in the correlation between the first metric and the second metric and such fixed value is reflected in the metrics represented by the plurality of display elements (Mun para 103, 105, 234, 236, 534, show how one of the correlated values may be fixed/set through the display elements).

16.	Regarding claim 13, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, note a cost display element having a value representing aggregated historical development cost data and correlated to at least one of the metrics of key performance indicators such that adjusting the value of the cost display clement causes a change in a value of at least one of the key performance indicator values and upper and lower bounds of each KPI (Mun para 281, 481-489, 494 show cost data as some of the metrics which may be adjusted thus causing a change in a minimum or maximum level for a set of performance indicators.  Mun Para 176, 73, 78, 79 show that the data, which includes cost data, also uses combined historical data). 

17.	Regarding claim 14, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, the cost display element has a value representing aggregated historical development cost data (Mun Para 176, 73, 78, 79 show that the data, which includes cost data and represented by the display elements, also uses combined historical data) and correlated to at least one of the metrics of key performance indicators such that adjusting the value of a display element representing that at least one of the metrics of key performance indicators causes a change in a value of the cost display element (Mun para 103, 105, 234, 236, 534, show how one of the correlated values may be fixed/set through the display elements, para 281, 481-489, 494 show cost data as some of the metrics which thus may be changed based on adjusting other data elements representing other performance indicators).  

18.	Regarding claim 15,the first metric is indirectly correlated to the second metric (Mun para 99, 103, 105, 234 show various correlations, some of which may be interpreted as indirect).

19.	Regarding claim 17, the KPIs include at least one of performance, sales, call center call center deflections, average handle time (AHT), customer engagement time, successful purchases, upsell/cross sell presentations, clicks, transactions, tickets closed, or other company or agency specific metrics (please note that this is recited in alternative form and only one need be shown – Mun para 281, 458, 513, 532 for example show sales data, and Figures 19-25 show performance).

20.	Regarding claim 18, the metrics include at least one of understanding, responses, escalations, customer satisfaction, sentiment, IDK rates, and unknown terms (please note that this is recited in alternative form and only one need be shown – Mun Figures 19-25 show performance which may be interpreted as a response, and there are unknown terms shown as well).

21.	Regarding claim 19, in addition to that mentioned for claim 1 including the motivation to combine Wieweg, the first metric is correlated to the second metric based on regression analysis of historical performance statistics (Mun para 307, 460-467 show correlated metrics based on regression analysis using historical performance analysis).

22.	Regarding claim 20, the plurality of display elements are present for display in one of a line graph, bar chart, pic chart and spreadsheet (Figure 21, 23 shows the bar chart, Figures 17-19 show spreadsheets for example).

23.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2015/0088783 A1) and Wieweg et al (US 2015/0339376 A1) and Yip (US 10460260 B2).

24.	Regarding claim 6, note a graphical overlay, comprising performance display elements corresponding to the plurality of display elements and values of each of the performance display elements representing an actual performance metric of a respective KPI (Mun Figure 29, para 103 show the graphical overlay with performance display elements that represent a performance metric).  Mun and Wieweg do not go into the details that the graphical overlay is displayed over the plurality of display elements such that corresponding ones of the performance display elements are displayed corresponding to corresponding ones of the plurality of display elements.  Please also see the 112 rejection regarding this claim, and note that this feature is interpreted as reciting that there are display elements on the overlay that have some association to display elements under the overlay. Yip however does show a graphical overlay is displayed over a plurality of display elements such that display elements on the overlay have some association to display elements under the overlay (Detailed Descr. para 14-15, 29, claim 23 – the display elements on the overlay interact and correspond with display elements under the overlay, and the display elements under the overlay are partially visible and thus appear near the overlay display elements).  It would have been obvious to a person with ordinary skill in the art to have this in Mun, especially as modified by Wieweg, because it would provide a convenient way to associate display elements. 

25.	Regarding claim 16, note a graphical overlay, comprising performance display elements corresponding to the plurality of display elements and values of each of the performance display elements representing an actual performance metric of a respective KPI (Mun Figure 29, para 103 show the graphical overlay with performance display elements that represent a performance metric).  Mun and Wieweg do not go into the details that the graphical overlay is displayed over the plurality of display elements such that corresponding ones of the performance display elements are displayed corresponding to corresponding ones of the plurality of display elements.  Please also see the 112 rejection regarding this claim, and note that this feature is interpreted as reciting that there are display elements on the overlay that have some association to display elements under the overlay. Yip however does show a graphical overlay is displayed over a plurality of display elements such that display elements on the overlay have some association to display elements under the overlay (Detailed Descr. para 14-15, 29, claim 23 – the display elements on the overlay interact and correspond with display elements under the overlay, and the display elements under the overlay are partially visible and thus appear near the overlay display elements).  It would have been obvious to a person with ordinary skill in the art to have this in Mun, especially as modified by Wieweg, because it would provide a convenient way to associate display elements. 



26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Pham et al (US 10,863,230 B1) shows overlay element positioning and association with interface elements.
b) Venkitapathi (US 2018/0123909 A1) shows an interface for interacting with performance indicators and related metrics.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174